Appeal from a judgment of the County Court of Greene County (Fromer, J.), rendered March 9, 1982, upon a verdict convicting defendant of the crimes of conspiracy in the third degree, grand larceny in the third degree and offering a false instrument for filing in the first degree (six counts).
The facts of the case are fully set forth in the decision disposing of the appeal taken by defendant’s codefendant {People v Nicholos, 108 AD2d 1015). The sole issue raised on this appeal is the trial court’s failure to effectively marshal the evidence in its charge to the jury. Since defendant failed to object to the charge on this ground, the issue has not been preserved for review (CPL 470.05 [2]; People v Coker, 90 AD2d 958; People v Dasch, 79 AD2d 877, 878).
Judgment affirmed. Mahoney, P. J., Weiss, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.